Exhibit 10.1

FIFTH ADDENDUM TO LICENSE AGREEMENT

This fifth addendum (“Fifth Addendum”) is entered into this 30th day of
September, 2010 by and between Thomson Reuters (Markets) LLC (as successor to
Reuters America LLC) (hereinafter “Reuters”) and GreenHaven Commodity Services,
LLC (as assigned from GreenHaven, LLC) (“GCS”). This Fifth Addendum is entered
into to modify the License Agreement between Reuters and GCS dated July 19th,
2006, with addendum dated October 11, 2006 (“First Addendum”), addendum dated
September 18, 2007 (“Second Addendum”), addendum dated July 7, 2008 (“Third
Addendum”) and addendum dated September 30, 2010 (“Fourth Addendum”)
(collectively the “Agreement”).



1.   For each month starting with October, 2010 and continuing until the end of
the exclusive period, GCS shall pay a fee equal to 0.100% (10 basis points) per
annum US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii) for assets which are $325,000,000 US Dollars or less. For
those assets in excess of $325,000,000 US Dollars, the fee shall be 0.080% (8
basis points). These payments are over and above the non-exclusive fees due
under the Agreement. Any payments already made shall be non-refundable and any
payments which are past due shall be paid immediately. In the event GCS is late
in making any payments, all exclusivity under this license arrangement shall
immediately lapse.



2.   The exclusivity period specified in Section 1 of the First Addendum shall
be extended from October 1, 2010 to October 1, 2011, subject to Reuters right to
terminate the exclusivity at any time in the event of the following:

a. The US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii) is less than $150mm on January 31, 2011,



3.   Except as expressly modified by this Fifth Addendum, the terms of the
Agreement, and any appendices or addenda thereto, shall remain in full force and
effect. In the event of any inconsistencies between the terms of the Agreement
or any prior addenda, and this Fifth Addendum, the terms of this Addendum shall
prevail and control.

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Addendum as of the date set forth below.

             
Accepted by:
              Thomson Reuters (Markets) LLC   GreenHaven Commodity Services, LLC
     
By:
  /s/ Gregg Weinberger   By:   /s/ Ashmead Pringle
 
                 
Name:
  Gregg Weinberger   Name:   Ashmead Pringle
 
                 
Title:
  Director   Title:   President
 
                 
Date:
  October 14, 2010   Date:   October 14, 2010
 
           

Page 1 of 1, 14-Oct-10

 

 